             Case 1:19-cr-00125-VSB Document 67
                                             66 Filed 06/01/20
                                                      05/19/20 Page 1 of 1




VLADECK, RASKIN & CLARK, P.C.
                                                                                                   SUSAN J. WALSH
                                                                                                    212.403.7348
                                                                                             swalsh@VLADECK.COM



                                                  May 19, 2020


Via ECF

The Honorable Vernon S. Broderick                                                 6/1/2020
United States District Court                                      Sentencing is adjourned to September 17, 2020 at
Southern District of New York
                                                                  10:00 a.m.
40 Foley Square
New York, NY 10007

        Re: United States v. Chaz Jones, 19 Cr. 125 (VSB)

Dear Judge Broderick:

       I write to request an adjournment of my client’s sentencing currently scheduled for June
12, 2020 at 2:30 pm.

       Mr. Jones would like to appear in person for his sentencing hearing and importantly, he
hopes to have his family members physically present to support him in the courtroom at
sentencing. Accordingly, he has requested an adjournment of the hearing until a date in
September at the convenience of this Court.

                                                      Respectfully submitted,


                                                      /s/ Susan J. Walsh
                                                          Susan J. Walsh


cc:     AUSA Jacob Warren, Esq. (via email and ECF)
        AUSA Michael D. Longyear, Esq. (via email and ECF)




1086026 v1

             565 Fifth Avenue, 9th Floor, New York, New York 10017 ▪ (p) 212-403-7300 ▪ (f) 212-221-3172
